DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	The indicated allowability of claim 4 is withdrawn in view of the newly discovered reference(s) to Kuroda et al. US Patent Application Publication 2011/0288514 (related to Kuroda et al. US 2011/0251575 cited by Applicant in IDS filed 11/15/18).  Rejections based on the newly cited reference(s) follow.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-4 are rejected under 35 U.S.C. 102(a) as being anticipated by 
Kuroda et al. US Patent Application Publication 2011/0288514.

As to claim 1, Kuroda teaches an absorbent article 1 comprising, an absorbent body 4/40 interposed between a liquid impermeable back sheet 3 and a liquid permeable top sheet 2, 
a pair of right and left compressed grooves 7a, 7b, and left and right grooves the examiner will denote as 7cL, 7cR, 7dL, and 7dR, respectively; that extend in an approximately longitudinal direction (Figures 1, 2, 4, 6, and 7; paragraph 0030) being formed on a surface of the liquid permeable top sheet (paragraphs 0006-0008) so as to sandwich a body fluid discharge portion 5 (bulge part) (paragraphs 0006, 0030), 

wherein the right and left compressed grooves 7a,7b,7cL, 7cR,7dL, 7dR have separation distance reduced regions at groove ends 12a, 12b, 12c, 12d (Figure 4, paragraph 0035), in which a separation distance between the right and left compressed grooves is reduced (Figures 4 and 6; paragraphs 0034-0035, 0043), 

each of the right and left compressed grooves has an also have enlarged portion 13a, 
in which a width of each of the right and left compressed grooves is enlarged (Figure 8, enlarged view; paragraphs 0055-0056), 

formed at positions within the separation distance reduced regions 12a, 12b, 12c, 12d (Figure 8) and where the separation distance between the right and left compressed grooves becomes minimum (Figure 8). As to claim 2, the enlarged portion is formed such that both side walls of each of the compressed grooves are projected outward or only one of the side walls is projected outward – where the opening at the skin-contacting surface of the groove is larger than the opening at the bottom of the groove (Figure 3). As to claim 3, the enlarged portions 13a each have at least two protruding portions 8, 9 that protrude toward inside in a width direction of the absorbent article  (Figures 3, 6, and 8 enlarged views; paragraphs 0034-0035, 0054-0055). 

As to claim 4, the enlarged portion is formed in an approximately star shape in planar view (paragraph 0063). 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781